There is erroneously included in the findings the statement “ and elonged excavated area in the right parietal region of the skull extending forward to the frontal bone,” as representing one of the injuries received in the accident. This was the result of a former injury, and should be struck out of the findings. The evidence supports the finding of death from accidental injuries, and the award is unanimously affirmed, with costs to the State Industrial Board. Present — Van Kirk, P. J., Hinman, Davis, Whitmyer and Hasbrouck, JJ.